EXHIBIT 10.2

 

RESOLUTION OF THE BOARD OF DIRECTORS

OF

Ingen Technologies, Inc.

 

The undersigned, being members of the Board of Directors of Ingen Technologies,
Inc., a Georgia Corporation, do hereby declare and state that they consent to
and hereby adopt the following resolutions and/or the following actions:

 

RESOLVED: According to the Board of Director meeting on March 19th, 2015, the
Board unanimously agreed to offer new Directors Agreements to all Ingen
Technologies, Inc. Directors – David S Hanson, Gary B Tilden, Richard G Campbell
and Donn W Miller. The Directors Agreements were revised to insure accuracy and
updated to correspond to current status.

 

I certify that the Corporation is duly organized and existing and has the power
to take action called for by the above Resolution dated March 21, 2015.

 

 

Acknowledged by:

 

By: /s/ Gary B. Tilden   3/21/2015   Gary Tilden, Chairman of the Board   Date  
        By:/s/ David S. Hanson   3/21/2015   David Hanson, CEO   Date  

 



1

 

 

INGEN TECHNOLOGIES, INC. (“Ingen”)

DIRECTOR’S AGREEMENT

 

The undersigned Proposed Director (“the undersigned”) agrees to serve on the
above company’s Board of Directors from the Directors’ meeting held on March 19,
2015 to the date of the Shareholders’ Annual Meeting in the next calendar year.

 

In exchange for serving in this capacity, the undersigned has been granted
1,000,000 shares of Ingen Preferred Series A shares. These shares are restricted
and cannot be sold or otherwise transferred by the undersigned except as
provided by law, and in no event, prior to the end of the period of time of the
undersigned’s service as a company Director as provided in the first paragraph
of this Agreement.

 

The undersigned must remain a Director of the company for the time period above
to retain the shares. If he does not serve as a Director for the time period
above (unless due to an Act of God or his long-term incapacitation), then the
undersigned agrees to return all of the shares listed above to the Company
immediately upon his resignation or dismissal from the Board. The Company will
not dismiss the undersigned without cause, and with notice and an opportunity
for the undersigned to be heard by the Board first.

 

The undersigned is entitled to $500.00 for each Directors meeting that he
physically attends and $500.00 for any telephonic meeting,
meeting-without-notice proceeding, or other official meeting or action of the
Board (such as the consideration and passage of a Board Resolution) for which he
signs a Waiver of Notice and Consent.

 

The undersigned pledges his best efforts and promises to conduct himself in a
professional manner in carrying out the duties as a Director of the company. The
undersigned promises not to divulge to others and will not use confidential or
proprietary information of Ingen for his or anyone else’s gain (during or after
the time in which the undersigned is a company Director). Unless as otherwise
approved in advance by the Ingen Board of Directors, the undersigned promises
that he will not serve as a director, officer, employee, agent or consultant to
any competing business enterprise of Ingen’s during the time in which he is a
Director of the company.

 

It is understood that the company does not have errors and omissions insurance
for management as of the date of this Agreement, however, the company will
obtain such insurance, upon reasonably adequate terms, as soon as it can afford
it.

 

The company will pay the reasonable expenses of the undersigned in carrying out
his duties as a Director; however, any expenses in excess of $25.00 must be
approved by company CEO David S Hanson in advance. Except to the extent not
allowed by Georgia law, the company hereby holds the undersigned harmless from
liability to the company, its shareholders and any third parties for acts and
omissions while a Director of the company and further agrees to indemnify and
defend the undersigned in the event of any action taken by the company, its
shareholders or third parties against the undersigned in his or her position as
Director of the company.

 



2

 

 

Any disputes arising from this Agreement not resolved by the parties in a good
faith, timely manner shall be arbitrated within Riverside County, California
under the rules and procedures of the American Arbitration Association.
Attorney’s fees and costs are to be awarded to the prevailing party.

 

Dated this 19th day of March, 2015.

 

 

 

Ingen Technologies, Inc.

 

-ABSTAINED-   By: /s/ David S. Hanson   Gary B. Tilden, Chairman   David S
Hanson, CEO           By: /s/ Gary B. Tilden     Gary B Tilden, Director & COO  
 

 

3

 

 

INGEN TECHNOLOGIES, INC. (“Ingen”)

DIRECTOR’S AGREEMENT

  

The undersigned Director (“the undersigned”) agrees to serve on the above
company’s Board of Directors from the Directors’ meeting held on March 19, 2015
to the date of the Shareholders’ Annual Meeting in the next calendar year .

 

In exchange for serving in this capacity, the undersigned has been granted
1,000,000 shares of Ingen Preferred Series A shares. These shares are restricted
and cannot be sold or otherwise transferred by the undersigned except as
provided by law, and in no event, prior to the end of the period of time of the
undersigned’s service as a company Director as provided in the first paragraph
of this Agreement.

 

The undersigned must remain a Director of the company for the time period above
to retain the shares. If he does not serve as a Director for the time period
above (unless due to an Act of God or his long-term incapacitation), then the
undersigned agrees to return all of the shares listed above to the Company
immediately upon his resignation or dismissal from the Board. The Company will
not dismiss the undersigned without cause, and with notice and an opportunity
for the undersigned to be heard by the Board first.

 

The undersigned is entitled to $500.00 for each Directors meeting that he
physically attends and $500.00 for any telephonic meeting,
meeting-without-notice proceeding, or other official meeting or action of the
Board (such as the consideration and passage of a Board Resolution) for which he
signs a Waiver of Notice and Consent.

 

The undersigned pledges his best efforts and promises to conduct himself in a
professional manner in carrying out the duties as a Director of the company. The
undersigned promises not to divulge to others and will not use confidential or
proprietary information of Ingen for his or anyone else’s gain (during or after
the time in which the undersigned is a company Director). Unless as otherwise
approved in advance by the Ingen Board of Directors, the undersigned promises
that he will not serve as a director, officer, employee, agent or consultant to
any competing business enterprise of Ingen’s during the time in which he is a
Director of the company.

 

It is understood that the company does not have errors and omissions insurance
for management as of the date of this Agreement, however, the company will
obtain such insurance, upon reasonably adequate terms, as soon as it can afford
it.

 

The company will pay the reasonable expenses of the undersigned in carrying out
his duties as a Director; however, any expenses in excess of $25.00 must be
approved by company CEO David S Hanson in advance. Except to the extent not
allowed by Georgia law, the company hereby holds the undersigned harmless from
liability to the company, its shareholders and any third parties for acts and
omissions while a Director of the company and further agrees to indemnify and
defend the undersigned in the event of any action taken by the company, its
shareholders or third parties against the undersigned in his or her position as
Director of the company.

 



4

 

 

Any disputes arising from this Agreement not resolved by the parties in a good
faith, timely manner shall be arbitrated within Riverside County, California
under the rules and procedures of the American Arbitration Association.
Attorney’s fees and costs are to be awarded to the prevailing party.

 

Dated this 19th day of March, 2015.

 

 

 

Ingen Technologies, Inc.

 



By: /s/ Gary B. Tilden   By: /s/ David S. Hanson   Gary B. Tilden, Chairman  
David S Hanson, Director & CEO  

 



5

 

 

INGEN TECHNOLOGIES, INC. (“Ingen”)

DIRECTOR’S AGREEMENT

 

The undersigned Director (“the undersigned”) agrees to serve on the above
company’s Board of Directors from the Directors’ meeting held on March 19, 2015
to the date of the Shareholders’ Annual Meeting in the next calendar year.

 

In exchange for serving in this capacity, the undersigned has been granted
1,000,000 shares of Ingen Preferred Series A shares. These shares are restricted
and cannot be sold or otherwise transferred by the undersigned except as
provided by law, and in no event, prior to the end of the period of time of the
undersigned’s service as a company Director as provided in the first paragraph
of this Agreement.

 

The undersigned must remain a Director of the company for the time period above
to retain the shares. If he does not serve as a Director for the time period
above (unless due to an Act of God or his long-term incapacitation), then the
undersigned agrees to return all of the shares listed above to the Company
immediately upon his resignation or dismissal from the Board. The Company will
not dismiss the undersigned without cause, and with notice and an opportunity
for the undersigned to be heard by the Board first.

 

The undersigned is entitled to $500.00 for each Directors meeting that he
physically attends and $500.00 for any telephonic meeting,
meeting-without-notice proceeding, or other official meeting or action of the
Board (such as the consideration and passage of a Board Resolution) for which he
signs a Waiver of Notice and Consent.

 

The undersigned pledges his best efforts and promises to conduct himself in a
professional manner in carrying out the duties as a Director of the company. The
undersigned promises not to divulge to others and will not use confidential or
proprietary information of Ingen for his or anyone else’s gain (during or after
the time in which the undersigned is a company Director). Unless as otherwise
approved in advance by the Ingen Board of Directors, the undersigned promises
that he will not serve as a director, officer, employee, agent or consultant to
any competing business enterprise of Ingen’s during the time in which he is a
Director of the company.

 

It is understood that the company does not have errors and omissions insurance
for management as of the date of this Agreement, however, the company will
obtain such insurance, upon reasonably adequate terms, as soon as it can afford
it.

 

The company will pay the reasonable expenses of the undersigned in carrying out
his duties as a Director; however, any expenses in excess of $25.00 must be
approved by company CEO David S Hanson in advance. Except to the extent not
allowed by Georgia law, the company hereby holds the undersigned harmless from
liability to the company, its shareholders and any third parties for acts and
omissions while a Director of the company and further agrees to indemnify and
defend the undersigned in the event of any action taken by the company, its
shareholders or third parties against the undersigned in his or her position as
Director of the company.

 



6

 

 

Any disputes arising from this Agreement not resolved by the parties in a good
faith, timely manner shall be arbitrated within Riverside County, California
under the rules and procedures of the American Arbitration Association.
Attorney’s fees and costs are to be awarded to the prevailing party.

 

Dated this 19th day of March, 2015.

 

 

 

Ingen Technologies, Inc.

 





By: /s/ Gary B. Tilden   By: /s/ Richard G. Campbell   Gary B. Tilden, Chairman
  Director – Richard G Campbell  

 



7

 

 

INGEN TECHNOLOGIES, INC. (“Ingen”)

DIRECTOR’S AGREEMENT

 

The undersigned Director (“the undersigned”) agrees to serve on the above
company’s Board of Directors from the Directors’ meeting held on March 19, 2015
to the date of the Shareholders’ Annual Meeting in the next calendar year.

 

In exchange for serving in this capacity, the undersigned has been granted
1,000,000 shares of Ingen Preferred Series A shares. These shares are restricted
and cannot be sold or otherwise transferred by the undersigned except as
provided by law, and in no event, prior to the end of the period of time of the
undersigned’s service as a company Director as provided in the first paragraph
of this Agreement.

 

The undersigned must remain a Director of the company for the time period above
to retain the shares. If he does not serve as a Director for the time period
above (unless due to an Act of God or his long-term incapacitation), then the
undersigned agrees to return all of the shares listed above to the Company
immediately upon his resignation or dismissal from the Board. The Company will
not dismiss the undersigned without cause, and with notice and an opportunity
for the undersigned to be heard by the Board first.

 

The undersigned is entitled to $500.00 for each Directors meeting that he
physically attends and $500.00 for any telephonic meeting,
meeting-without-notice proceeding, or other official meeting or action of the
Board (such as the consideration and passage of a Board Resolution) for which he
signs a Waiver of Notice and Consent.

 

The undersigned pledges his best efforts and promises to conduct himself in a
professional manner in carrying out the duties as a Director of the company. The
undersigned promises not to divulge to others and will not use confidential or
proprietary information of Ingen for his or anyone else’s gain (during or after
the time in which the undersigned is a company Director). Unless as otherwise
approved in advance by the Ingen Board of Directors, the undersigned promises
that he will not serve as a director, officer, employee, agent or consultant to
any competing business enterprise of Ingen’s during the time in which he is a
Director of the company.

 

It is understood that the company does not have errors and omissions insurance
for management as of the date of this Agreement, however, the company will
obtain such insurance, upon reasonably adequate terms, as soon as it can afford
it.

 

The company will pay the reasonable expenses of the undersigned in carrying out
his duties as a Director; however, any expenses in excess of $25.00 must be
approved by company CEO David S Hanson in advance. Except to the extent not
allowed by Georgia law, the company hereby holds the undersigned harmless from
liability to the company, its shareholders and any third parties for acts and
omissions while a Director of the company and further agrees to indemnify and
defend the undersigned in the event of any action taken by the company, its
shareholders or third parties against the undersigned in his or her position as
Director of the company.

 



8

 

 

Any disputes arising from this Agreement not resolved by the parties in a good
faith, timely manner shall be arbitrated within Riverside County, California
under the rules and procedures of the American Arbitration Association.
Attorney’s fees and costs are to be awarded to the prevailing party.

 

Dated this 19th day of March, 2015.

 

 

Ingen Technologies, Inc.

 







By: /s/ Gary B. Tilden   By: /s/ Donn W. Miller   Gary B. Tilden, Chairman  
Director – Donn W Miller  

 



9

 